



CIMPRESS N.V.
2016 PERFORMANCE EQUITY PLAN
1.
Purpose

The purpose of this 2016 Performance Equity Plan (as amended from time to time,
the “Plan”) of Cimpress N.V., a public company (naamloze vennootschap)
incorporated under the laws of the Netherlands (the “Company”), is to advance
the interests of the Company’s shareholders by enhancing the Company’s ability
to attract, retain and motivate individuals who are expected to make important
contributions to the Company and by providing such individuals with equity
ownership opportunities and performance-based incentives that are intended to
better align the interests of such individuals with those of the Company’s
shareholders. Except where the context otherwise requires, the term “Company”
includes any of the Company’s present or future parent or subsidiary
corporations as defined in Sections 424(e) or (f) of the United States Internal
Revenue Code of 1986, as amended, and the regulations thereunder (the “Code”)
and any other business venture (including, without limitation, joint venture or
limited liability company) in which the Company has a controlling interest, as
determined by the Company’s Supervisory Board.
2.
Eligibility

All of the Company’s employees, officers and directors, including members of the
Company’s Management Board and Supervisory Board, as well as consultants and
advisors to the Company (as the terms “consultants” and “advisors” are defined
and interpreted for purposes of Form S-8 under the United States Securities Act
of 1933, as amended, or any successor form), are eligible to be granted Awards
under the Plan. Each person who is granted an Award under the Plan is deemed a
“Participant.” The Plan provides for the award of performance share units as
described in Section 5 (each an “Award”).
3.
Administration and Delegation



(a)Administration by Board. The Company’s Management Board and/or Supervisory
Board, as may be permitted by applicable law in any particular instance (the
“Board”), administers the Plan. The Board has authority to grant Awards and
adopt, amend and repeal such administrative rules, guidelines and practices
relating to the Plan as it deems advisable. The Board may construe and interpret
the terms of the Plan and any Award agreements entered into under the Plan. The
Board may correct any defect, supply any omission or reconcile any inconsistency
in the Plan or any Award. The Board takes all actions and makes all decisions
with respect to the Plan and any Awards in the Board’s discretion, and the
Board’s actions and decisions are final and binding on all persons having or
claiming any interest in the Plan or in any Award.


(b)Appointment of Committees. To the extent permitted by applicable law, the
Board may delegate any or all of its powers under the Plan to one or more
committees or subcommittees of the Board (a “Committee”). All references in the
Plan to the “Board” mean the Board, a Committee or the officers referred to in
Section 3(c), in the latter two cases to the extent that the Board’s powers or
authority under the Plan have been delegated to such Committee or officers.


(c)Delegation to Officers. Subject to any requirements of applicable law, the
Board may delegate to one or more officers of the Company the power to grant
Awards (subject to any limitations under the Plan) to eligible persons hereunder
and to exercise such other powers under the Plan as the Board may determine.
However, the Board shall fix the terms of Awards to be granted by such officers,
the maximum number of Shares subject to Awards that the officers may grant, and
the time period in which such Awards may be granted. In addition, no officer may
be authorized to grant such Awards to any (1) “executive officer” of the Company
(as defined by Rule 3b-7 under the United States Securities Exchange Act of
1934, as amended (the “Exchange Act”)), (2) “officer” of the Company (as defined
by Rule 16a-1 under the Exchange Act), or (3) member of the Company’s Management
Board or Supervisory Board.







--------------------------------------------------------------------------------





4.
Shares Available for Awards



(a)Number of Shares; Share Counting.


(1)Authorized Number of Shares. Subject to adjustment under Section 7, the
Company may make Awards under the Plan for up to 8,000,000 ordinary shares,
€0.01 par value per share, of the Company (the “Shares”). Shares issued under
the Plan may consist in whole or in part of authorized but unissued Shares or
treasury Shares, at the sole discretion of the Board.


(2)Share Counting. For purposes of counting the number of Shares available for
the grant of Awards under the Plan under this Section 4(a), the following
provisions apply:
 
(A)If any Award (i) expires or is terminated, surrendered, canceled or forfeited
in whole or in part (including as the result of Shares subject to such Award
being repurchased by the Company at the original issuance price pursuant to a
contractual repurchase right) or (ii) results in any Shares not being issued,
the unused Shares covered by such Award will again be available for the grant of
Awards; and


(B)Shares that a Participant delivers to the Company (whether by actual delivery
or attestation) to satisfy tax withholding obligations (including Shares
retained from the Award creating the tax obligation) are not added back to the
number of Shares available for the future grant of Awards.


(b)Per Participant Limit. Subject to adjustment under Section 7, the maximum
number of Shares with respect to which the Company may grant Awards to any
Participant under the Plan is 3,000,000 per fiscal year. The Company shall
construe and apply the per Participant limit described in this Section 4(b)
consistently with Section 162(m) of the Code or any successor provision thereto,
and the regulations thereunder (“Section 162(m)”).
5.
Performance Share Units



(a)General. Subject to the terms and conditions of the Plan, the Board may grant
Awards of performance share units as described in the Plan (each unit, a “PSU”).


(b)Terms and Conditions for All PSUs. The Board shall determine the terms and
conditions of each Award, including the conditions for vesting, payout and
forfeiture and the issue price, if any. Such terms and conditions of Awards
shall incorporate, among others, the terms set forth in Schedule 1 attached
hereto. In addition:


(1)Settlement. Upon the satisfaction of any service-based vesting conditions and
the achievement of objective, predetermined levels of the three-year moving
average of the Company share price set forth in the agreement with respect to
any Award, the Participant is entitled to receive from the Company with respect
to each PSU the number of Shares specified in the Award agreement. If the Board
determines that a PSU is to be settled by the issuance of authorized but
unissued Shares, the Board may decide that the Shares so issued will be charged
at the expense of the freely distributable reserves of the Company.


(2)Voting and Dividend Rights. A Participant has no voting rights with respect
to any PSUs and no right to receive dividends or other distributions to
shareholders with respect to any PSUs, in each case until becoming a holder of
the Shares issuable under the PSUs.


(3)Fractional Shares. The Company shall not issue or deliver fractional Shares
under the Plan. The Board shall determine whether cash or other property will be
issued or paid in lieu of fractional Shares or whether such fractional Shares or
any rights thereto will be forfeited or otherwise eliminated by rounding up or
down.







--------------------------------------------------------------------------------





6.
Section 162(m) Provisions



(a)Section 162(m) Committee. Notwithstanding anything to the contrary herein,
only the Company’s Supervisory Board may make a grant of any Award to a Covered
Employee (as defined below) that is intended to qualify, in whole or in part, as
“performance-based compensation” under Section 162(m), or if the Supervisory
Board contains any directors who are not “outside directors” as defined by
Section 162(m), then a Committee of the Supervisory Board composed solely of at
least two outside directors may make grants of such Awards to Covered Employees.
In the case of such Awards granted to Covered Employees, references to the Board
are treated as referring to the Supervisory Board or such a Committee. A
“Covered Employee” means any person who is, or who the Board in its discretion
determines may be, a “covered employee” under Section 162(m)(3) of the Code.


(b)Establishment of Performance Measures. The Board shall set the performance
measures for any Award that is intended to qualify as “performance-based
compensation” under Section 162(m) within the time period prescribed by, and
otherwise in compliance with the requirements of, Section 162(m). The Board
shall specify that the degree of granting, vesting and/or payout is subject to
the achievement of one or more objective performance measures established by the
Board that are based on the relative or absolute attainment of objective,
predetermined levels of share price. Such goals may be absolute in their terms
or measured against or in relationship to other companies, and may be based on
the three-year moving average per share rather than on spot (daily) share
prices. Such performance measures may vary by Participant and may be different
for different Awards, may be particular to a Participant or the department,
branch, line of business, subsidiary or other unit in which the Participant
works, and may cover such period as may be specified by the Board. However, in
no case shall performance measures be less stringent than those provided in
Schedule 1.


(c)Adjustments. With respect to any Award that is intended to qualify as
“performance-based compensation” under Section 162(m), the Board may adjust
downwards, but not upwards, the number of Shares payable pursuant to such Award,
and the Board may not waive the achievement of the applicable performance
measures except in the case of the death or disability of the Participant or a
Change in Control as defined in Section 7, below.


(d)Other. The Board has the power to impose such other restrictions on Awards
intended to qualify as “performance-based compensation” under Section 162(m), as
it may deem necessary or appropriate to ensure that such Awards satisfy all
requirements of Section 162(m).


7.
Adjustments for Changes in Shares and Certain Other Events



(a)For purposes of this Plan, a “Change in Control” means an event or occurrence
set forth in any one or more of subsections (a)(1) or (a)(2) below, provided,
however, that the event or occurrence constitutes a change in the ownership or
effective control of the Company, or a change in the ownership in a substantial
portion of the assets of the Company, as defined in United States Treasury
Regulations Section 1.409A-3(i)(5):


(1)    the acquisition by an individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act (a “Person”) of beneficial
ownership of any capital stock of the Company if, after such acquisition, such
Person beneficially owns (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) 50% or more of either (x) the Company’s then-outstanding ordinary
shares (the “Outstanding Company Ordinary Shares”) or (y) the combined voting
power of the Company’s then-outstanding securities entitled to vote generally in
the election of directors (the “Outstanding Company Voting Securities”);
provided, however, that for purposes of this subsection (a)(1), the following
acquisitions shall not constitute a Change in Control: (i) any acquisition
directly from the Company (excluding an acquisition pursuant to the exercise,
conversion or exchange of any security exercisable for, convertible into or
exchangeable for common stock or voting securities of the Company, unless the
Person exercising, converting or exchanging such security acquired such security
directly from the Company or an underwriter or agent of the Company); (ii) any
acquisition by the Company; (iii) any acquisition by any employee benefit plan
(or related trust) sponsored or maintained by the Company; (iv) any acquisition
by any corporation pursuant to a transaction which complies with clauses (i) and
(ii) of subsection (a)(2) of this Section 7; or (v) any acquisition by Stichting
Continuïteit Cimpress pursuant to the Call Option Agreement between the





--------------------------------------------------------------------------------





Company and Stichting Continuïteit Cimpress (formerly Stichting Continuïteit
Vistaprint) dated November 16, 2009; or


(2)    the consummation of a merger, consolidation, reorganization,
recapitalization or statutory share exchange involving the Company or a sale or
other disposition of all or substantially all of the assets of the Company in
one or a series of transactions (a “Business Combination”), unless, immediately
after such Business Combination, each of the following two conditions is
satisfied: (i) all or substantially all of the individuals and entities who were
the beneficial owners of the Outstanding Company Ordinary Shares and Outstanding
Company Voting Securities immediately before such Business Combination
beneficially own, directly or indirectly, more than 50% of the then-outstanding
shares of common stock and the combined voting power of the then-outstanding
securities entitled to vote generally in the election of directors,
respectively, of the resulting or acquiring corporation in such Business
Combination (which shall include, without limitation, a corporation which as a
result of such transaction owns the Company or substantially all of the
Company’s assets either directly or through one or more subsidiaries) (such
resulting or acquiring corporation is referred to herein as the “Acquiring
Corporation”) in substantially the same proportions as their ownership,
immediately before such Business Combination, of the Outstanding Company
Ordinary Shares and Outstanding Company Voting Securities, respectively; and
(ii) no Person (excluding the Acquiring Corporation or any employee benefit plan
(or related trust) maintained or sponsored by the Company or by the Acquiring
Corporation) beneficially owns, directly or indirectly, 30% or more of the then
outstanding shares of common stock of the Acquiring Corporation, or of the
combined voting power of the then-outstanding securities of such corporation
entitled to vote generally in the election of directors (except to the extent
that such ownership existed before the Business Combination).


(b)A Change in Control shall trigger a Performance Dependent Issuance as defined
in Schedule 1 and, upon such a Change in Control, the PSUs that have satisfied
the applicable service-based vesting conditions as of the date of the Change in
Control shall be settled for the number of Shares determined per Schedule 1. The
date of the Change in Control will become the Measurement Date, as defined in
Schedule 1, even if the Change in Control occurs less than six years after the
date of the Award. The PSUs that have not satisfied the applicable service-based
vesting conditions as of the Change in Control will be canceled in connection
with the Change in Control in exchange for no consideration, and the Participant
shall have no further rights with respect thereto.


(c)Upon any merger, consolidation, share exchange, reincorporation or other
similar transaction which is not a Change in Control, the acquiring or
succeeding corporation shall assume all Awards or substitute substantially
equivalent awards. In the event of any stock split, reverse stock split, stock
dividend, recapitalization, combination of shares, reclassification of shares,
spin-off or other similar change in capitalization or event, or any dividend or
distribution to holders of Shares other than an ordinary cash dividend, the
Company shall appropriately and proportionately adjust (or make substituted
Awards, if applicable) in the manner determined by the Board (i) the number and
class of securities available under the Plan, (ii) the Share counting rules and
sublimit set forth in Sections 4(a) and 4(b), (iii) the number and class of
securities subject to each outstanding Award, and (iv) the performance measures
to which outstanding Awards are subject.


8.
General Provisions Applicable to Awards



(a)Transferability of Awards. Except as the Board may, in its sole discretion
but in compliance with all then-applicable laws and regulations including,
without limitation, Section 409A of the Code and the Treasury Regulations issued
thereunder, otherwise determine or provide in an Award agreement, the person who
is granted an Award may not sell, assign, transfer, pledge or otherwise encumber
such Award, either voluntarily or by operation of law, except by will, the laws
of descent and distribution, or pursuant to a qualified domestic relations
order.


(b)Documentation. Each Award is evidenced in such form (written, electronic or
otherwise) as the Board determines. Each Award may contain terms and conditions
in addition to those set forth in the Plan.







--------------------------------------------------------------------------------





(c)Board Discretion. The terms of each Award need not be identical, the Board
need not treat Participants uniformly, and the eligibility of an individual to
receive an Award does not mean that he or she will receive an Award in any given
fiscal year, or at all.


(d)Termination of Status. Unless otherwise provided herein or in the applicable
Award agreement, the Board shall determine the effect on an Award of the
disability, death, termination or other cessation of employment, authorized
leave of absence or other change in the employment (with or without cause) or
other status of a Participant and the extent to which, and the period during
which, the Participant, the Participant’s legal representative, conservator,
guardian, or estate or a beneficiary designated by the Participant to receive
amounts due in the event of the Participant’s death may be entitled to rights
under the Plan.


(e)Withholding. The Company has the right to deduct from all Award payments any
taxes required to be withheld with respect to such payment. The Company may
decide to satisfy the withholding obligations through additional withholding on
salary, wages or other compensation or amounts owed to the Participant. If the
Company elects not to or cannot withhold from other compensation, the
Participant must pay the Company the full amount, if any, required for
withholding or have a broker tender to the Company cash equal to the withholding
obligations. Payment of withholding obligations is due before the Company will
issue any Shares on vesting, satisfaction of performance criteria, or payout of
an Award, unless the Company determines otherwise. If provided for in an Award
or approved by the Board in its sole discretion, a Participant may satisfy such
tax obligations in whole or in part by delivery (either by actual delivery or
attestation) of Shares, including Shares retained from the Award creating the
tax obligation, valued at their fair market value (determined by (or in a manner
approved by) the Company). However, except as otherwise provided by the Board,
the total tax withholding where Shares are being used to satisfy such tax
obligations cannot exceed the Company’s minimum statutory withholding
obligations (based on minimum statutory withholding rates for tax purposes,
including payroll taxes, that are applicable to such supplemental taxable
income), except that, to the extent that the Company is able to retain Shares
having a fair market value (determined by (or in a manner approved by) the
Company) that exceeds the statutory minimum applicable withholding tax without
financial accounting implications or the Company is withholding in a
jurisdiction that does not have a statutory minimum withholding tax, the Company
may retain such number of Shares (up to the number of Shares having a fair
market value equal to the maximum individual statutory rate of tax (determined
by (or in a manner approved by) the Company)) as the Company shall determine in
its sole discretion to satisfy the tax liability associated with any Award. The
Company (i) makes no representations or undertaking regarding the tax
consequences to any Participant with respect to any Award and (ii) does not
commit to structure the terms of the Award to reduce or eliminate the
Participant’s liability for taxes.


(f)Amendment of Award. Subject to the terms of the Plan, the Board may amend,
modify or terminate any outstanding Award, provided that the Participant’s
consent to such action is required unless (i) the Board determines that the
action, taking into account any related action, would not materially and
adversely affect the Participant’s rights under the Plan or (ii) the action is
permitted under Section 7.


(g)Conditions on Delivery of Shares. The Company is not obligated to deliver any
Shares pursuant to the Plan or to remove restrictions from Shares previously
issued or delivered under the Plan until (i) all conditions of the Award have
been met or removed to the satisfaction of the Company; (ii) in the opinion of
the Company’s counsel, all other legal matters in connection with the issuance
and delivery of such Shares have been satisfied, including any applicable
securities laws and regulations and any applicable stock exchange or stock
market rules and regulations; and (iii) the Participant has executed and
delivered to the Company such representations or agreements as the Company may
consider appropriate to satisfy the requirements of any applicable laws, rules
or regulations.


9.
Miscellaneous



(a)No Right To Employment or Other Status. No person has any claim or right to
be granted an Award under the Plan, and the grant of an Award shall not be
construed as giving a Participant the right to continued employment or any other
relationship with the Company. The Company expressly reserves the right at any
time to dismiss or otherwise terminate its relationship with a Participant free
from any liability or claim under the Plan, except as expressly provided in the
applicable Award.







--------------------------------------------------------------------------------





(b)No Rights As Shareholder; Clawback Policy. Subject to the provisions of the
applicable Award, no Participant or beneficiary has any rights as a shareholder
with respect to any Shares to be issued with respect to an Award until becoming
the record holder of such Shares. In accepting an Award under the Plan, a
Participant shall agree to be bound by any clawback policy the Company may adopt
in the future.


(c)Authorization of Sub-Plans (including for Grants to non-U.S. Employees). The
Board may from time to time establish one or more sub-plans under the Plan for
purposes of satisfying applicable securities, tax or other laws of various
jurisdictions by adopting supplements to the Plan or in the Award agreements
evidencing the Awards (in either case a “Sub-Plan”) containing (i) such
limitations on the Board’s discretion under the Plan as the Board deems
necessary or desirable or (ii) such additional terms and conditions not
otherwise inconsistent with the Plan as the Board deems necessary or desirable.
Any Sub-Plan adopted by the Board is deemed to be part of the Plan, but each
Sub-Plan applies only to Participants within the affected jurisdiction and the
Company is not required to provide copies of any Sub-Plan to Participants in any
jurisdiction that is not the subject of such Sub-Plan.


(d)Effective Date and Term of Plan. The Plan becomes effective on the date the
Plan is approved by the Company’s shareholders and has a term of ten years from
the date of shareholder approval, provided that Awards granted prior to such
date may extend beyond that date.


(e)Amendment or Termination of Plan. The Board may from time to time amend,
suspend or terminate in whole or in part, and if suspended or terminated, may
reinstate, any or all of the provisions of the Plan. Notwithstanding the
foregoing, no amendment is effective without the approval of the Company’s
shareholders if such approval is necessary to comply with the applicable
provisions of Section 162(m) or other applicable laws or stock exchange rules or
regulations.


(f)Priority of Participant Claims. The Plan is unfunded and does not create (and
is not construed to create) a trust. The Plan does not establish any fiduciary
relationship between the Company and any Participant or other person. To the
extent any person holds any right by virtue of being granted an Award under the
Plan, such right (unless otherwise determined by the Board) is no greater than
the right of an unsecured general creditor of the Company.


(g)Compliance with Section 409A of the Code. This Plan is intended to be exempt
from or to comply with Section 409A of the Code relating to nonqualified
deferred compensation and all terms used herein shall be interpreted
consistently therewith. For purposes of Section 409A of the Code, each payment
payable under an Award granted hereunder is treated as separate payment. Neither
the vesting nor the settlement of any Award may be accelerated or deferred
unless permitted or required by Section 409A of the Code. Except as provided in
an individual Award agreement initially or by amendment, if and to the extent
(i) any portion of any payment, compensation or other benefit provided to a
Participant pursuant to the Plan in connection with his or her employment
termination constitutes “nonqualified deferred compensation” within the meaning
of Section 409A of the Code and (ii) the Participant is a “specified employee”
as defined in Section 409A(a)(2)(B)(i) of the Code, in each case as determined
by the Company in accordance with its procedures, by which determinations the
Participant (through accepting the Award) agrees that he or she is bound, the
Company shall not pay such portion of the payment, compensation or other benefit
before the day that is six months plus one day after the date of “separation
from service” (as determined under Code Section 409A) (the “New Payment Date”),
except as Section 409A of the Code may then permit. The Company shall pay to the
Participant in a lump sum on the New Payment Date the aggregate of any payments
that otherwise would have been paid to the Participant during the period between
the date of separation from service and such New Payment Date , and shall pay
any remaining payments on their original schedule. Notwithstanding the
foregoing, neither the Company nor any of its officers, members of the Board,
directors, employees, agents or affiliates has any liability if an Award
hereunder is not exempt from or does not comply with Section 409A of the Code.


(h)Limitations on Liability. Notwithstanding any other provisions of the Plan,
no individual acting as a member of the Board, director, officer, employee or
agent of the Company is liable to any Participant, former Participant, spouse,
beneficiary, or any other person for any claim, loss, liability, or expense
incurred in connection with the Plan, nor is any such individual personally
liable with respect to the Plan because of any contract or other instrument he
or she executes in his or her capacity as a director, officer, employee or agent
of the Company. The Company shall indemnify and hold harmless each director,





--------------------------------------------------------------------------------





officer, employee or agent of the Company to whom any duty or power relating to
the administration or interpretation of the Plan is delegated, against any cost
or expense (including attorneys’ fees) or liability (including any sum paid in
settlement of a claim with the Board’s approval) arising out of any act or
omission to act concerning the Plan unless arising out of such person’s own
fraud or bad faith.


(i)Governing Law. The provisions of the Plan and all Awards made hereunder are
governed by and interpreted in accordance with the laws of the Netherlands,
excluding choice-of-law principles.






Adopted on May 27, 2016
Amended on November 15, 2016







--------------------------------------------------------------------------------







Schedule 1
Terms and conditions of Awards granted under the Plan


Each PSU represents a right to receive between 0 and 2.5 Shares upon the
satisfaction of both (A) service-based vesting and (B) performance conditions
relating to the compound annual growth rate (“CAGR”) of the three-year moving
average daily price per Share (“3YMA”). The issuance of Shares pursuant to a PSU
upon satisfaction of both conditions A and B listed below is a “Performance
Dependent Issuance.”
If the Shares trade on a national securities exchange, then the Company shall
use the daily closing sale prices as officially quoted (for the primary trading
session) for the last three years to determine the share prices of the Shares
for the purpose of calculating the 3YMA. If the Shares are not publicly traded,
then the Board shall determine the method for determining the share price.
A.    Service-based Vesting
Except as the Board may otherwise determine in its discretion, each Award
granted to employees will vest no faster than 25% per year over four years so
long as the Participant continues to provide services to the Company as of the
applicable vesting date. PSU vesting dates are the date(s) when the Participant
gains the right to a future Performance Dependent Issuance with respect to the
PSUs that have satisfied the service-based vesting condition, subject to
achievement of the performance conditions described below.
If a Participant terminates his or her employment or other service relationship
with the Company or the Company terminates the Participant’s employment or other
service relationship with the Company other than for cause (as defined in the
applicable Award agreement), the Participant retains only those PSUs that have
vested as of his or her termination date. All of the Participant’s unvested PSUs
are canceled as of his or her termination date
B.    3YMA Performance
For each Award, the Company shall calculate a baseline 3YMA as of a specified
date at the time of grant (the “Baseline Date”) for the purposes of establishing
the number of PSUs to be granted and establishing the baseline against which
future performance is measured.
At each of the sixth through tenth anniversaries of the Baseline Date (each such
date a “Measurement Date”) until such time as the Performance Dependent Issuance
for that Award takes place, the Company shall measure the 3YMA. If the 3YMA CAGR
on a Measurement Date, relative to the 3YMA on the Baseline Date, equals or
exceeds the minimum CAGR set forth in the tables below, then at the first such
Measurement Date the Company shall issue to the Participant the number of Shares
determined by multiplying the number of vested PSUs in the Award by the
percentage based on the level of performance as set forth below.





--------------------------------------------------------------------------------





Table 1
Applies to the 6th-10th anniversaries of the Baseline Date
CAGR
as of the
Measurement Date
Multiplier to the number of PSUs subject to the Award
11 to 11.99%
125.0%
12 to 12.99%
137.5%
13 to 13.99%
150.0%
14 to 14.99%
162.5%
15 to 15.99%
175.0%
16 to 16.99%
187.5%
17 to 17.99%
200.0%
18 to 18.99%
212.5%
19 to 19.99%
225.0%
20% to 25.8925%
250.0%
25.8925% or above
Variable Cap (as defined below)



The last row of Table 1 applies a limit (the "Variable Cap") to the 3YMA value
of the share issuance (defined as the number of Shares to be issued multiplied
by the 3YMA at the Measurement Date on which the Performance Dependent Issuance
is triggered) to a maximum of ten times the 3YMA grant value of the Award
(defined as the number of PSUs granted multiplied by the 3YMA on the Baseline
Date). Therefore, in cases of a 3YMA CAGR above 25.8925%, the Variable Cap
(which shall be less than 250.0%) will be applied in order to achieve the fixed
ten times maximum 3YMA value of the share issuance. The actual closing price of
the Shares issued upon the Performance Dependent Issuance may be higher or lower
than the 3YMA used to calculate the number of Shares issued at such time.
If the 3YMA does not reach at least 11% CAGR on any Measurement Date
corresponding to the sixth to ninth anniversaries of the Baseline Date, then on
the Measurement Date corresponding to the tenth anniversary of the Baseline
Date, the Company shall use Table 2 below instead of Table 1 for Participants
other than Robert Keane (the Company's Chief Executive Officer) and members of
the Company's Supervisory Board. Table 2 below does not apply to PSUs granted to
Mr. Keane or members of the Company's Supervisory Board, and the Company shall
use Table 1 above on all Measurement Dates for PSUs granted to Mr. Keane and
members of the Company's Supervisory Board.





--------------------------------------------------------------------------------





Table 2
Applies to the 10th anniversary of the Baseline Date
or to a Change in Control
CAGR
as of the Measurement Date
Multiplier to the number of PSUs subject to the Award
11% & higher
Same as the table above
10 to 10.99%
112.5%
9 to 9.99%
100.0%
8 to 8.99%
87.5%
7 to 7.99%
75.0%
Less than 7%
0%



If none of the CAGR performance goals are achieved by the Measurement Date
corresponding to the tenth anniversary of the Baseline Date, then the Award
terminates and no Shares are issued with respect to the Award.
Table 2 shall apply in a Change in Control (except for PSUs granted to Mr. Keane
or members of the Company's Supervisory Board, with respect to which the Table 1
multipliers shall apply in the event of a Change in Control), except that the
actual price paid per Share to holders of the Company’s Shares in connection
with the Change in Control, as reasonably determined by the Board (not the 3YMA
at the date of the Change in Control), shall be used to calculate the CAGR as of
the Measurement Date corresponding to the Change in Control relative to the 3YMA
on the Baseline Date.





